                Case 1:15-cr-00379-PKC Document 233 Filed 01/24/21 Page 1 of 1




                                                    January 22, 2021
                               Sentencing is adjourned from January 27, 2021
                               to March 23, 2021 at 2:00 p.m.
Via ECF
                               SO ORDERED.
Hon. P. Kevin Castel
                               Dated: 1/25/2021
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    United States v. Juan Antonio Hernandez Alvarado
                      15 Cr. 379

Dear Judge Castel:

      I represent Mr. Hernandez Alvarado. I write to update the Court on the current status of
Mr. Hernandez’s matter, and to request an adjournment of sentence.

        Translation of the PSR and prior sentencing submission are almost complete. I will
need to get the translations and then meet with my client to discuss them, then include any
points from that discussion into our sentencing submission.

       At this time, I cannot consent to a remote sentencing proceeding on Mr. Hernandez
Alvarado’s behalf. As such, I ask the Court to set an in-person sentencing date at its
convenience, after the Court reopens to such appearances.

       Thank you for your consideration.


                                                    Respectfully submitted,




                                                    Peter E. Brill
